                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

 COLONIAL PIPELINE COMPANY                           )
                                                     )
                Plaintiff/Counter-Defendant          )
                                                     )      Case No. 3:20-cv-00666
 v.                                                  )
                                                     )      Judge William L. Campbell, Jr.
 METROPOLITAN NASHVILLE AIRPORT                      )      Magistrate Judge Alistair E. Newbern
 AUTHORITY;                                          )      JURY DEMAND
                                                     )
                Defendant/Counterclaimant            )
                                                     )
 AECOM TECHNICAL SERVICES, INC.                      )
                                                     )
                Defendant                            )

             JOINT STATEMENT REGARDING DISCOVERY SCHEDULE

        Colonial Pipeline Company (“Colonial”), Metropolitan Nashville Airport Authority (“the

Airport”), and AECOM Technical Services, Inc. (“AECOM”), by and through their respective

counsel, submit this Joint Statement Regarding Discovery Schedule in accordance with

discussions during the June 18, 2021 status conference in this matter. The parties propose the

following revised discovery dates in this matter (areas of disagreement appear in bold):

                                         Current          Colonial     AECOM          Airport
                                          Dates           Proposed     Proposed      Proposed
 Primary Production of Documents                           June 30      June 30      June 30
 Further Production of Documents          June 30          July 30      July 15      July 15
 Completion of Fact Discovery             July 30        November 1 November 1 August 30
 Deadline to File Discovery Motions      August 13       November 15 November 15 September 13
 Plaintiff Expert Disclosure and         August 30       September 27 September 27 September 27
 Report
 Defendant Expert Disclosure and        September October 25 October 25 October 25
 Report                                     27
 Deadline for Expert Depositions        October 25 November 22 November 22 November 22
 Dispositive Motion Deadline            November 5 December 1 December 1 November 5
 Motions in Limine and Exchange          March 21     Same        Same        Same
 Exhibits
 Pre-Trial Conference                     April 4           Same         Same              Same
 Trial                                    April 12          Same         Same              Same


                                       1
      Case 3:20-cv-00666 Document 92 Filed 06/21/21 Page 1 of 6 PageID #: 775
       1.      Colonial’s Position. Colonial’s position does not take into account the motion to

disqualify and the Court’s stay of certain discovery. Colonial’s position also assumes the Court

would be willing to apply Local Rule 16.01(h) with respect to the dispositive motion deadline by

moving it to December 1, 2021, thus allowing for a later deadline to complete fact discovery and

more time for discovery motions and expert disclosures and reports. The trial date in this matter

does not warrant such an aggressive discovery and motion schedule, and the parties’ will need the

additional time to complete the numerous depositions and expert discovery this case requires.

       With respect to the document production deadlines, Colonial intends to make a significant

production of documents in accordance with the parties’ agreed protocols for electronically stored

information by June 30, 2021, but believes additional time likely will be needed for at least several

reasons. These include such things as analysis of certain documents for relevance and

responsiveness, as well as privilege and work product determinations, and because of potential

discovery of documents beyond the immediate scope of the parties’ ESI protocols that are

responsive and relevant to the issues in the case. Colonial’s data breach has affected some of its

ability to locate, gather and transmit documents, more eyes-on review is necessary because of the

nature of the information involved, some documents go back years, documents will continue to be

generated, and depositions or written discovery likely will reveal the need for further document

production (by all parties). Thus, Colonial also requests that the further document production

deadline not foreclose other productions of documents, if necessary and as often happens in cases,

and that the parties continue to be permitted to produce relevant and responsive documents up to

the deadline for completion of fact discovery as necessary to make document production complete.

       2.      The Airport’s Position. The Airport is willing to extend the current discovery

deadlines in this case and in the “Relocation Case” (No. 3:20-cv-809) to accommodate Colonial’s




                                     2
    Case 3:20-cv-00666 Document 92 Filed 06/21/21 Page 2 of 6 PageID #: 776
and AECOM’s wishes, but objects to extensions that would lead to a change in the trial date of

this case or the Relocation Case or that would impact the parties’ rights to file for summary

judgment on the Court’s preferred schedule in either this case or the Relocation Case. Because

Colonial has raised the first material breach defense in the Relocation Case due to the Airport’s

alleged acts or omissions with respect to the line strike, discovery in the two cases will be

interrelated to a degree. The Airport therefore objects to extensions in this case that will adversely

impact the trial date or summary judgment date in the Relocation Case. The Airport does not

believe the extensions requested by Colonial and AECOM are necessary. Discovery was not stayed

pending mediation and following termination of mediation, the parties met and conferred multiple

times and collaboratively prepared a joint discovery plan for both cases that they agreed was

reasonable and that the Court entered on April 5, 2021. The Airport has worked diligently since

then to meet the Court ordered deadlines. As stated in the Airport’s opposition to Colonial’s motion

to stay discovery (3:20-cv-666 DE 87), the Airport is prepared to produce responsive documents

on June 30, 2021, and is willing to agree to a clean-up production of documents by July 15, 2021.

These deadlines would not change the parties’ obligation to supplement their productions if

additional responsive documents are found. The parties have agreed to set aside weeks in July and

August to take depositions. The Airport believes that if documents are produced on schedule, fact

depositions can be completed by August 30.

       3.      AECOM’s Position. As indicated in the status conference of June 18, 2021,

AECOM believes that any adjustments to the current discovery schedule must be based on the

assumption that the pending motion to disqualify is ultimately denied and that document

production proceeds as scheduled without significant disruptions. AECOM agrees with MNAA

that a new milestone of July 15 should be added for any remaining documents not reasonably




                                     3
    Case 3:20-cv-00666 Document 92 Filed 06/21/21 Page 3 of 6 PageID #: 777
available by June 30 and for production of privilege logs. AECOM agrees with MNAA that this

should not be viewed as a further extension of the agreed deadline for production. AECOM agrees

with Colonial that a further extension of the deposition deadline is warranted. In addition,

AECOM agrees with Colonial that a 12/1/21 dispositive motion deadline is appropriate with an

11/22/21 expert deposition deadline, while acknowledging that this date is approximately 130 days

prior to the current trial date of 4/12/22.




                                     4
    Case 3:20-cv-00666 Document 92 Filed 06/21/21 Page 4 of 6 PageID #: 778
                          Respectfully submitted,
                          s/ Brian M. Dobbs
                          L. Wearen Hughes (BPR No. 5683)
                          J. Andrew Goddard (BPR No. 6299)
                          Brian M. Dobbs (BPR No. 25855)
                          Bass, Berry & Sims PLC
                          150 3rd Ave. S., Suite 2800
                          Nashville, TN 37201
                          Telephone: (615) 742-6200
                          Facsimile: (615) 742-6293
                          whughes@bassberry.com
                          dgoddard@bassberry.com
                          bdobbs@bassberry.com

                          Attorneys for Colonial Pipeline Company

                          s/ Paul S. Davidson
                          Paul S. Davidson (BPR No. 011789)
                          Edward Callaway (BPR No. 016016)
                          Michael C. Brett (BPR No. 037290)
                          Waller Lansden Dortch & Davis LLP
                          511 Union Street, Suite 2700
                          Nashville, TN 37219
                          Telephone: (615) 850-8942
                          Facsimile: (615) 244-6804
                          paul.davidson@wallerlaw.com
                          ed.callaway@wallerlaw.com
                          mike.brett@wallerlaw.com

                          Attorneys for Metropolitan Nashville Airport Authority

                          s/ Gary C. Shockely
                          Gary C. Shockley (BPR No. 10104)
                          Caldwell G. Collins (BPR No. 28452)
                          Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
                          211 Commerce Street
                          Nashville, TN 37201
                          Telephone: (615) 726-5704
                          Facsimile: (615) 744-5704
                          gshockley@bakerdonelson.com
                          cacollins@bakerdonelson.com

                          Attorneys for AECOM Technical Services, Inc.




                                 5
Case 3:20-cv-00666 Document 92 Filed 06/21/21 Page 5 of 6 PageID #: 779
                               CERTIFICATE OF SERVICE

      I certify that I filed this document electronically using the Court’s electronic case
management system, which will send notice to:

       Paul S. Davidson
       Edward Callaway
       Michael C. Brett
       Waller Lansden Dortch & Davis LLP
       511 Union Street, Suite 2700
       Nashville, Tennessee 37219
       paul.davidson@wallerlaw.com
       ed.callaway@wallerlaw.com
       mike.brett@wallerlaw.com

       Attorneys for Metropolitan Nashville Airport Authority

       Gary C. Shockley
       Caldwell G. Collins
       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC
       211 Commerce Street
       Nashville, TN 37201
       gshockley@bakerdonelson.com
       cacollins@bakerdonelson.com

       Attorneys for AECOM Technical Services, Inc.


                                           s/ Brian M. Dobbs




                                     6
    Case 3:20-cv-00666 Document 92 Filed 06/21/21 Page 6 of 6 PageID #: 780
